Title: From John Adams to John Marshall, 30 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 30th 1800.

The inclosed letter from Mr. Boudinot, recommending Mr. Isaac Barnet I pray you to file among the applications for the consulate at Bourdeaux. The inclosed letter from Govenor St Clair, though a private one, is I think proper for you to peruse, as we shall e’er long have to consider of a nomination of a Govenor. After your have perused it, you may let the other gentlemen read it & then return it to me
With sincere esteem
